                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 1 of 64



                                                                        RYAN ALEXANDER, ESQ.
                                                                    1
                                                                        Nevada Bar No 10845
                                                                    2   RYAN ALEXANDER, CHTD.
                                                                        3017 West Charleston Blvd., Suite 58
                                                                    3   Las Vegas, NV 89102
                                                                        Phone: (702) 868-3311
                                                                    4
                                                                        Fax: (702) 822-1133
                                                                    5   Ryan@RyanAlexander.us
                                                                        Attorneys for Plaintiff
                                                                    6                               UNITED STATES DISTRICT COURT
                                                                    7
                                                                                                              DISTRICT OF NEVADA
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8
                                                                        JUAN JOSE MARTINEZ, an Individual;                     Case No. 2:19-cv-01646-RFB-NJK
                                                                    9                                                          Hon. Richard F. Bouleware, II
                                                                   10                Plaintiff,
                                                                                                                               AMENDED MOTION TO COMPEL
                                                                   11        v.                                                DISCOVERY RESPONSES
                     RYAN ALEXANDER, CHTD.




                                                                   12   JAMES RIVER INSURANCE COMPANY, a                       Oral Argument Requested
                                                                   13   Virginia Insurance Company, and DOES I-X,
                                                                        unknown persons or entities,
                                                                   14
                                                                                     Defendants.
                                                                   15
                                                                   16             COMES NOW the Plaintiff, JUAN JOSE MARTINEZ (“Martinez”), by and through his
                                                                   17   attorneys of record, RYAN ALEXANDER, ESQ. of the law firm RYAN ALEXANDER, CHTD.,
                                                                   18   moves to compel responses to Plaintiff’s First Interrogatories and Requests for Production of
                                                                   19   Documents as required by the Federal Rules of Civil Procedure. This amended motion (“Motion”)
                                                                   20   is made and based upon the following Memorandum of Points and Authorities, the papers and
                                                                   21   pleadings on file herein, the amended declaration of Ryan Alexander, and any oral argument that
                                                                   22   the Court may entertain.
                                                                   23             Pursuant to Federal LR 26-7(b), Plaintiff asserts that the undersigned counsel consulted
                                                                   24   with counsel for JAMES RIVER INSURANCE COMPANY (“James River”) multiple times
                                                                   25   between November 21, 2019, and February 26, 2020, with sincere attempts to resolve the
                                                                   26   discovery dispute at issue before requesting judicial intervention. Nevertheless, Plaintiff’s efforts to
                                                                   27   resolve the dispute without involving Court intervention were unsuccessful. Accordingly, Plaintiff
                                                                   28   must seek an Order from this court compelling James River’s supplemental answers to five



                                                                                                                      1
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 2 of 64




                                                                    1   of Plaintiff’s First Interrogatories and eight Requests for Production of Documents. See Declaration
                                                                    2   of Ryan Alexander in support of Motion to Compel (“Alexander Decl.”).
                                                                    3
                                                                    4                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    5                                         I.        PERTINENT FACTS
                                                                    6         This is a lawsuit regarding James River’s handling of Martinez’s underinsured-uninsured
                                                                    7   (“UM/UIM”) first-party insurance claim and the subsequent delayed settlement, failure to perform a
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   thorough investigation of Martinez’s loss, failure to perform promptly under the Policy, and failed
                                                                    9   to and/or otherwise refused to compensate Martinez for expenses and/or pain and suffering
                                                                   10   resulting from the motor vehicle accident that occurred on August 11, 2018. See Complaint, Dkt.
                                                                   11   #1. The accident was caused by non-party, ALANA CLEMENTE ZAMARIA (“Clemente”).
                     RYAN ALEXANDER, CHTD.




                                                                   12   Clemente’s insurer tendered their policy limits; however, when Martinez submitted a claim to
                                                                   13   James River under the UM/UIM policy, James River valued the claim well below the total cost of
                                                                   14   the medical specials, including future treatment. The claims of this lawsuit center on the actions,
                                                                   15   negligence, decisions, communications, procedures and internal documentation of James River.
                                                                   16         Plaintiff served thirteen (13) Interrogatories and twelve (12) Requests for Production of
                                                                   17   Documents (“RFP”) pursuant to FRCP 34 on October 14, 2019. On November 18, 2019, James
                                                                   18   River served its responses. Exs. 1, 2 to Alexander Decl. However, most of the responses contained
                                                                   19   only objections and generalized references to James River’s initial disclosure documents. Alexander
                                                                   20   Decl. The discovery requests at issue, and their responses, are as follows:
                                                                   21
                                                                                                                   INTERROGATORIES
                                                                   22
                                                                              REQUEST NO. 1:
                                                                   23         State the date and amount of each offer made to JUAN JOSE MARTINEZ, or
                                                                              his counsel, in an attempt to settle his claim(s) and state the method the offer was
                                                                   24         made (i.e., written, oral, etc.)
                                                                   25
                                                                              ANSWER TO REQUEST NO. 1:
                                                                   26         Defendant objects to Interrogatory No. l on the grounds that it is compound,
                                                                              overly broad and unduly burdensome in that it is unlimited in time and scope, seeks
                                                                   27         information that is already in Plaintiffs possession, and is neither relevant nor likely
                                                                   28         to lead to the discovery of admissible evidence. Subject to and without waiving the



                                                                                                                    2
                                                                        Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 3 of 64



                                                                           foregoing objections, Defendant responds as follows:
                                                                    1
                                                                                  James River Insurance Company made Plaintiff an initial offer. As Plaintiff
                                                                    2      never responded to the initial offer, no further offers were made. Discovery is
                                                                           ongoing.
                                                                    3             As a result, Defendant reserves the right to supplement or amend these
                                                                           responses at a later date.
                                                                    4
                                                                    5      REQUEST NO. 3:
                                                                           State the net worth of JAMES RIVER INSURANCE for each of the last five (5)
                                                                    6      fiscal years according to GENERAL ACCEPTED ACCOUNTING PRINCIPLES
                                                                    7      (GAAP).
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8      ANSWER TO REQUEST NO. 3:
                                                                           Defendant objects to Interrogatory No. 3 on the grounds that that the terms "net
                                                                    9      worth," "fiscal years," and generally accepted accounting principles" are vague and
                                                                   10      6 ambiguous. Defendant further objects on the grounds that this request is overly
                                                                           broad and unduly burdensome in time and scope and is neither relevant nor likely to
                                                                   11      lead to the discovery of admissible evidence. Additionally, this Interrogatory is
                                                                           objected to on the grounds that it is confidential financial information protected
                     RYAN ALEXANDER, CHTD.




                                                                   12      from disclosure.
                                                                   13
                                                                           REQUEST NO. 4:
                                                                   14      State the net income or loss of JAMES RIVER INSURANCE for each of the
                                                                           last five (5) fiscal years according to GENERAL ACCEPTED ACCOUNTING
                                                                   15      PRINCIPLES (GAAP).
                                                                   16
                                                                           ANSWER TO REQUEST NO. 4:
                                                                   17      Defendant objects to Interrogatory No. 4 on the grounds that that the tenns "net
                                                                           income or loss," "fiscal years," and generally accepted accounting principles" are
                                                                   18
                                                                           vague and ambiguous. Defendant further objects on the grounds that this request is
                                                                   19      overly broad and unduly burdensome in time and scope and is neither relevant nor
                                                                           likely to lead to the discovery of admissible evidence. Additionally, this
                                                                   20      Interrogatory is objected to on the grounds that it is confidential financial
                                                                           information protected from disclosure.
                                                                   21
                                                                   22      REQUEST NO. 7:
                                                                           Identify all manuals, including, but not limited to, training manuals, procedural
                                                                   23      manuals, and instruction manuals, used for the evaluation of claims, including any
                                                                           software used by you for evaluating claims.
                                                                   24
                                                                   25      ANSWER TO REQUEST NO. 7:
                                                                           Defendant objects to Interrogatory No. 7 on the grounds that the terms "manuals,"
                                                                   26      "training manuals, procedural manuals, and instruction manuals," "used for the
                                                                           evaluation of claims" and "software used by you for evaluating claims" are vague
                                                                   27      and ambiguous. Defendant further objects to this Interrogatory on the grounds that
                                                                   28



                                                                                                               3
                                                                        Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 4 of 64



                                                                           it is overly broad and unduly burdensome in time and scope and is neither relevant
                                                                    1
                                                                           nor likely to lead to the discovery of admissible evidence. Defendant further objects
                                                                    2      on the grounds that this Interrogatory seeks trade secrets, commercially sensitive
                                                                           information, and confidential proprietary data entitled to protection.
                                                                    3
                                                                           REQUEST NO. 13:
                                                                    4
                                                                           Identify all persons or investigators contacted or contracted to provide any sub rosa
                                                                    5      surveillance video of the Plaintiff.

                                                                    6      ANSWER TO REQUEST NO.13:
                                                                    7      Defendant objects to Interrogatory No. 13 on the grounds that the terms "all
                                                                           persons or investigators," "contacted or contracted," and "sub rosa surveillance
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8      video" are vague and ambiguous. This Interrogatory is further objected to on the
                                                                           grounds that it is overly broad and unduly burdensome in time and scope and seeks
                                                                    9      attorney work-product. Moreover, this Request is objected to on the grounds that it
                                                                   10      seeks materials prepared in anticipation of litigation.

                                                                   11                   REQUESTS FOR PRODUCTION OF DOCUMENTS
                     RYAN ALEXANDER, CHTD.




                                                                   12      REQUEST NO. 1:
                                                                   13      CLAIM FILES: Please produce all documents. writings, and communications
                                                                           that were produced as a result of, or are related to, JUAN JOSE MARTINEZ' claim
                                                                   14      and the claim for coverage. These documents should include, but not be limited to,
                                                                           the entire claim file, investigation file, printouts from all computer communications
                                                                   15      and electronic databases and logs, all electronically imaged documents and all
                                                                   16      reports and investigations.

                                                                   17      RESPONSE TO REQUEST NO. 1:
                                                                           Defendant objects to Request No. 1 on the grounds that it is vague and ambiguous,
                                                                   18
                                                                           overbroad, unduly burdensome, unlimited in time and scope, and seeks documents
                                                                   19      that are already in Plaintiffs possession. Defendant further objects to the Requests
                                                                           because it seeks trade secrets, commercially sensitive information, or confidential
                                                                   20      proprietary data entitled to protection.
                                                                   21
                                                                           REQUEST NO. 2:
                                                                   22      Produce all documents and recordings, including but not limited to recorded
                                                                           messages, recorded statements, transcripts of recorded statements, letters, and
                                                                   23      emails between Plaintiff JUAN JOSE MARTINEZ and any agents of your
                                                                           insurance company regarding the crash of August 11, 2018 at issue in the
                                                                   24
                                                                           Complaint.
                                                                   25
                                                                           RESPONSE TO REQUEST NO. 2:
                                                                   26      Defendant objects to Request No. 2 on the grounds that it is vague and ambiguous,
                                                                   27      overbroad, unduly burdensome, unlimited in time and scope, and seeks documents
                                                                           that are already in Plaintiffs possession.
                                                                   28



                                                                                                                4
                                                                        Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 5 of 64



                                                                           REQUEST NO. 3:
                                                                    1
                                                                           CLAIM MANUALS: Please produce all documents, writings. and communications
                                                                    2      that are used by claims personnel for reference, training, and guidelines for the
                                                                           adjusting of JUAN JOSE MARTINEZ' claim(s). These items should include, but
                                                                    3      not be limited to, all claims manuals, all information and guidelines for the
                                                                           adjudication of claims and all other resources used by JUAN JOSE MARTINEZ'
                                                                    4
                                                                           insurance personnel for the adjudication of claims.
                                                                    5
                                                                           RESPONSE TO REQUEST NO. 3:
                                                                    6      Defendant objects to Request No. 3 on the grounds that it is vague and ambiguous,
                                                                    7      overbroad, unduly burdensome, unlimited in time and scope, and is neither relevant
                                                                           nor likely to lead to the discovery of admissible evidence. Defendant further
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8      objects to the Requests because it seeks trade secrets, commercially sensitive
                                                                           information, or confidential proprietary data entitled to protection.
                                                                    9
                                                                   10      REQUEST NO. 4:
                                                                           THIRD-PARTY ADMINISTRATION CONTRACTS: Please produce all
                                                                   11      documents, writings, and communications, and amendments thereto, for the
                                                                           contracting of third-party administration and outsourcing of any operations related
                     RYAN ALEXANDER, CHTD.




                                                                   12      to new business processing, policy issue, policyholder services, claims processing,
                                                                   13      billing, collection, and payment receipt.

                                                                   14      RESPONSE TO REQUEST NO. 4:
                                                                           Defendant objects to Request No. 4 on the grounds that it is vague and ambiguous,
                                                                   15      incomprehensible and places the burden on Defendant to determine what
                                                                   16      documents Plaintiff is seeking. This Request is further objected to on the grounds
                                                                           that it is compound and is neither relevant nor likely to lead to the discovery of
                                                                   17      admissible evidence.
                                                                   18
                                                                           REQUEST NO. 5:
                                                                   19      FINANCIAL STATEMENTS: Please produce all documents, writings,
                                                                           communications, financial statements, both audited and unaudited, and amendments
                                                                   20      thereto, which show your net worth for the last five (5) years according to
                                                                           GENERAL ACCEPTED ACCOUNTING PRINCIPLES (GAAP).
                                                                   21
                                                                   22      RESPONSE TO REQUEST NO. 5:
                                                                           Defendant objects to Request No. 5 on the grounds that it is vague and ambiguous,
                                                                   23      compound, overbroad in time and scope, and is neither relevant nor likely to lead to
                                                                           the discovery of admissible evidence. This Request is also objected to on the
                                                                   24
                                                                           grounds that it seeks trade secrets, commercially sensitive information, or
                                                                   25      confidential proprietary data entitled to protection.
                                                                           REQUEST NO. 6:
                                                                   26      FINANCIAL STATEMENTS: Please produce all documents, writings,
                                                                   27      communications, financial statements, both audited and unaudited, and amendments
                                                                           thereto, which state your net income or loss for the last five (5) years according to
                                                                   28      GENERAL ACCEPTED ACCOUNTING PRINCIPLES (GAAP).



                                                                                                                5
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 6 of 64




                                                                    1
                                                                              RESPONSE TO REQUEST NO. 6:
                                                                    2         Defendant objects to Request No. 6 on the grounds that it is vague and ambiguous,
                                                                              compound, overbroad in time and scope, and is neither relevant nor likely to lead to
                                                                    3         the discovery of admissible evidence. This Request is also objected to on the
                                                                              grounds that it seeks trade secrets, commercially sensitive information, or
                                                                    4
                                                                              confidential proprietary data entitled to protection.
                                                                    5
                                                                              REQUEST NO. 8:
                                                                    6         NEW BUSINESS FILES: Please produce all files of the new business department
                                                                    7         containing information applications made by JUAN JOSE MARTINEZ, or any
                                                                              policies issued to JUAN JOSE MARTINEZ.
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8
                                                                              RESPONSE TO REQUEST NO. 8:
                                                                    9         Defendant objects to Request No. 8 on the grounds that it is vague and
                                                                   10         ambiguous, incomprehensible and places the burden on Defendant to determine
                                                                              what documents Plaintiff is seeking. This Request is further objected to on the
                                                                   11         grounds that it is compound and is neither relevant nor likely to lead to the
                                                                              discovery of admissible evidence.
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                   13         REQUEST NO. 9:
                                                                              Produce any sub rosa surveillance video of the Plaintiff.
                                                                   14
                                                                              RESPONSE TO REQUEST NO. 9:
                                                                   15         Defendant objects to Request No. 9 on the grounds that it is overly broad and
                                                                   16         unduly burdensome in time and scope and seeks attorney work-product. Moreover,
                                                                              this Request is objected to on the grounds that it seeks materials prepared in
                                                                   17         anticipation of litigation.
                                                                   18         On November 21, 2019, counsel Ryan Alexander sent a meet and confer email to James
                                                                   19   River’s counsel regarding the insufficient responses, detailing the deficiencies and requesting a
                                                                   20   conference. Ex. 3 to Alexander Decl. On December 6, 2019, Mr. Alexander emailed asking a
                                                                   21   second time about the responses. Ex. 4. Ms. Wierman responded on December 9, 2019, proposing a
                                                                   22   phone call on December 10, 2019. Ex. 5. Counsel agreed in response and asked what time, without
                                                                   23   a response from defense. Ex. 6. On December 12, 2019, Counsel called Mr. Christensen and but he
                                                                   24   was not available; Counsel followed up with an email and on December 15, 2019, Mr. Christensen
                                                                   25   said he would be back on Monday, December 16, 2019. Ex. 7. On December 16, 2019, Counsel and
                                                                   26   Mr. Christensen had a phone conference and discussed the responses. No resolution was reached
                                                                   27   about the missing response material. Three more emails preceeded a second teleconference on
                                                                   28   February 27, 2020. Ex. 8-10.



                                                                                                                    6
                                                                           Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 7 of 64




                                                                    1          On February 27, 2020 at 3:00pm counsels held a second telephonic meet and confer

                                                                    2   for approximately 16 minutes of discussion regarding the requests and motion to compel:

                                                                    3             a. Interrogatory #1: Defense counsel was unaware of any other offer than the April 8,
                                                                    4                 2019 written offer, and was unaware if any oral negotiations occured.

                                                                    5             b. Interrogatory #3: Defendant believes that this is premature because a basis for
                                                                    6                 punitive damages has not been established, and would be trade secret.

                                                                    7             c. Interrogatory #4: Defendant argues that this is premature because a basis for punitive
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8                 damages has not been established, and would be trade secret.

                                                                    9             d. Interrogatory #7: Defendant argues that its manuals are trade secret and privileged.
                                                                   10             e. Interrogatory #13: Defendant maintaints this would be attorney work product.
                                                                   11             f. Request for Production #1: Defendant cannot produce the claim file as it has not even
                     RYAN ALEXANDER, CHTD.




                                                                   12                 provided the claim file to their counsel.
                                                                   13             g. Request for Production #2: Defendant has not produced any recorded statements,
                                                                   14                 counsel is unsure those exist.
                                                                   15             h. Request for Production #3: Defendant argues that its manuals are trade secret and
                                                                   16                 privileged.
                                                                   17             i. Request for Production #4: Defendant does not believe there are third-party
                                                                   18                 administration contracts. James River administers their own claims.
                                                                   19             j. Request for Production #5: Defendant believes that this is premature because a basis
                                                                   20                 for punitive damages has not been established, trade secret.
                                                                   21             k. Request for Production #6: Defendant believes that this is premature, trade secret.
                                                                   22             l. Request for Production #8: Defendant’s position is that third party UBER
                                                                   23                 TECHNOLOGIES (“UBER”) would have any signup or new business files, as
                                                                   24                 JAMES RIVER insures UBER directly. Counsel did not believe there would be any
                                                                   25                 signup paperwork directly between MARTINEZ and JAMES RIVER.
                                                                   26             m. Request for Production #9: Defendant’s position is that sub rosa video used for
                                                                   27                 impeachment evidence does not need to be produced until trial and is attorney work
                                                                   28                 product.



                                                                                                                       7
                                                                           Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 8 of 64




                                                                    1   Alexander Decl.
                                                                    2         James River has not produced any of the responsive documents discussed at the meet and
                                                                    3   confer and in the multiple written emails. The depositions of James River claims employees need to
                                                                    4   be set, and the initial expert disclosure is due June 18, 2020. Id. Plaintiff requires the complete
                                                                    5   claim file and all internal documents that relate to it and the claims adjustment manuals prior to
                                                                    6   March 2020, in order to prepare and examine witnesses and get expert report(s) completed. Id.
                                                                    7                                              II. ARGUMENT
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8      A. James River should be compelled to provide supplemental Answers to the First Set of
                                                                    9         Interrogatories and Requests for Production
                                                                   10         FRCP 34 provides:
                                                                              (a) In General. A party may serve on any other party a request within the scope of Rule
                                                                   11
                                                                              26(b):
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                                      (1) to produce and permit the requesting party or its representative to inspect, copy,
                                                                   13                 test, or sample the following items in the responding party's possession, custody, or
                                                                                      control:
                                                                   14
                                                                   15                         (A) any designated documents or electronically stored information—including
                                                                                              writings, drawings, graphs, charts, photographs, sound recordings, images,
                                                                   16                         and other data or data compilations—stored in any medium from which
                                                                   17                         information can be obtained either directly or, if necessary, after translation by
                                                                                              the responding party into a reasonably usable form; or
                                                                   18
                                                                                              (B) any designated tangible things…
                                                                   19
                                                                              FRCP 26(e) states in part:
                                                                   20         (e)     Supplementing Disclosures and Responses.
                                                                   21                 (1)   In General. A party who has made a disclosure under Rule 26(a)-or who has
                                                                                            responded to an interrogatory, request for production, or request for
                                                                   22                       admission- must supplement or correct its disclosure or response:
                                                                                            (A)    In a timely manner if the party learns that in some material respect
                                                                   23                              the disclosure or response is incomplete or incorrect, and if the
                                                                   24                              additional or corrective information has not otherwise been made
                                                                                                   known to the other parties during the discovery process or in writing;
                                                                   25                              or
                                                                   26                         (B) as ordered by the court.
                                                                   27         Pursuant to FRCP 37:
                                                                                     A party may move for an order compelling disclosure or discovery. The Motion must
                                                                   28
                                                                                     include a certification that the movant has in good faith conferred or attempted to


                                                                                                                     8
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 9 of 64



                                                                                      confer with the person or party failing to make disclosure or discovery in an
                                                                    1
                                                                                      effort to obtain it without Court action.
                                                                    2         FRCP 37(a)(5)(A) further provides that:
                                                                    3               If the motion is granted - or if the disclosure or requested discovery is provided after
                                                                                    the motion was filed - the court must, after giving opportunity to be heard, require the
                                                                    4               party or deponent whose conduct necessitated the motion, the party or attorney
                                                                                    advising that conduct, or both to pay the movant's reasonable expenses incurred in
                                                                    5
                                                                                    making the motion, including attorney's fees.
                                                                    6         Plaintiff requested these documents multiple times. While counsels have enjoyed a courteous
                                                                    7   and amicable working relationship during this litigation, James River is delaying production of
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   these documents and this is severely prejudicing the Plaintiff. It appears that James River will not
                                                                    9   comply unless compelled by the Court.
                                                                   10
                                                                   11     B. Interrogatory #1: Date, Method and Amount of Offer
                     RYAN ALEXANDER, CHTD.




                                                                   12         Plaintiff included pleadings regarding the offer made by James River, but has asked for a
                                                                   13   verified response to confirm the factual allegations and for the details from Defendant’s person(s)
                                                                   14   most knowledgeable. This is reasonable information to demand as this Court has stated that, "the
                                                                   15   claim file in an insurance bad faith action contains critical evidence regarding the investigation,
                                                                   16   analysis, and ultimate decision regarding an insured's claim." Nat’l Fire & Marine Ins. Co. v. Gurr,
                                                                   17   3:05CV 0658 BES 9VPC), 2006 Wl 2990360 (D. Nev. 2006). The Ninth Circuit has found that
                                                                   18   "opinion work product may be discovered and admitted when mental impressions are at issue in a
                                                                   19   case and the need for the material is compelling..." Id. citing Holmgren v. State Farm Mut. Auto.
                                                                   20   Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992). "In a bad faith insurance claim settlement case, the
                                                                   21   'strategy, mental impressions and opinion of [the insurer's] agents concerning the handling of the
                                                                   22   claim are directly at issue," and that "[t]his Court has also held that "[d]iscovery of opinion work
                                                                   23   product is permitted in insurance 'bad faith' claims because the mental impressions of the insurer's
                                                                   24   representatives in handling the claim and making coverage decisions are directly at issue and the
                                                                   25   insured's need for the material is compelling..." Id. (citing Holmgren v. State Farm Mut. Auto. Ins.
                                                                   26   Co., 976 F.2d 573, 577 (9th Cir. 1992) (quoting Reavis v. Metro. Prop. & Liab. Ins. Co., 117 F.R.D.
                                                                   27   160, 163 (S.D. Cal. 1987); Residential Constructors, LLC v. Ace Prop. & Cas. Ins. Co.,
                                                                   28



                                                                                                                     9
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 10 of 64




                                                                    1   2:05CVOI318BES-GWF, 2006 WL 3149362 (D. Nev. Nov. 1,2006). The claims file cannot be
                                                                    2   withheld on the basis of work-product doctrine, "because not all of the materials contained within
                                                                    3   the claims file is allowable work-product prepared in anticipation of litigation." Schmidt v.
                                                                    4   California State Auto. Ass'n, 127 F.R.D. 182,184 (D. Nev. 1989). The routine claims processing
                                                                    5   material prepared in the ordinary course of the insurance business will not be immunized from
                                                                    6   discovery." Schmidt, 127 F.R.D. at 184. A bad faith claim requires proof that the denial of benefits
                                                                    7   was unreasonable. Henderson v. Prop. & Cas. Ins. Co. of Hartford (D. Nev. 2012). However, an
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   insurer may breach an insurance contract with its insured if it fails to pay benefits due under the
                                                                    9   policy, that is, it can breach its contract by an incorrect, but not “unreasonable” denial. Id. The
                                                                   10   information the insurer had in reaching its decision to deny benefits, and its rationale for denying
                                                                   11   benefits is relevant and discoverable on both issues. Id.
                     RYAN ALEXANDER, CHTD.




                                                                   12          These facts are needed to prove up the claims process and are directly and precisely relevant
                                                                   13   to Plaintiff’s causes of action. Privilege was not asserted. The Federal Rules value timely
                                                                   14   prosecution of litigation and the rules regarding supplementing discovery reflect that Plaintiff acted
                                                                   15   reasonably in trying to obtain the information but cannot wait in perpetuity for James River to
                                                                   16   respond. Indeed, initial expert disclosures are due in eight weeks. Based on the above information,
                                                                   17   Plaintiff respectfully requests an order compelling James River to supplement their response with
                                                                   18   the actual offer information and a verified response.
                                                                   19
                                                                   20      C. Interrogatory #3: Net Worth of JAMES RIVER INSURANCE
                                                                   21          James River must provide calculations of its net worth for the five fiscal years that Plaintiff
                                                                   22   can rely on at trial. Insurance bad faith causes of action bring prayers for punitive damages, which
                                                                   23   can be awarded. "A defendant's financial condition is relevant to the pursuit of punitive damages."
                                                                   24   Allstate Ins. Co. v. Nassiri, 2011 WL 318101 at * 3; Momot v. Mastro (D. Nev. 2011). Although the
                                                                   25   Ninth Circuit has not defined the parameters of the dissemination of financial information during
                                                                   26   discovery when punitive damages are alleged, EEOC v. Cal. Psychiatric Transitions, 258 F.R.D. 391
                                                                   27   (E.D. Cal. 2009), most courts do not require the plaintiff to make a prima facie showing of merit on
                                                                   28   its punitive damage claim before permitting discovery of a defendant's net worth. Nassiri, 2011 WL



                                                                                                                    10
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 11 of 64




                                                                    1   318101 at *3. The countervailing approach, and the one chosen by the Supreme Court of Nevada, is
                                                                    2   that a plaintiff must first allege specific facts sufficient to support a claim for punitive damages. See
                                                                    3   e.g. Hetter v. Eighth Judicial Dist. Court of State In and For County of Clark, 110 Nev. 513, 519,
                                                                    4   874 P.2d 762, 766 (Nev. 1994) (Nevada law allows for the discovery of income tax returns when
                                                                    5   related to the issue of punitive damages, so long as the requesting party has demonstrated some
                                                                    6   factual basis for the punitive damages claim); Chenowith v. Schaaf, 98 F.R.D. 587, 589 (W.D. Pa.
                                                                    7   1983) (denying discovery of tax and other financial records because the complaint revealed nothing
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   more than conclusory statements to indicate "a real possibility that punitive damages would be an
                                                                    9   issue sufficient to allow the information requested").
                                                                   10          Since Martinez has requested punitive damages in the complaint, the standard under the
                                                                   11   majority approach is met. Momot, supra; see also Cal. Psychiatric Transitions, 258 F.R.D. at 395.
                     RYAN ALEXANDER, CHTD.




                                                                   12   He has met the higher burden of the minority approach, inasmuch as he has set forth specific facts
                                                                   13   that plead oppressive, fraudulent or malicious behavior by James River. In order to calculate proper
                                                                   14   punitive damages, the financial information of James River is relevant and admissible. As part of the
                                                                   15   meet and confer on these written discovery issues, James River was invited to address which
                                                                   16   financial disclosure is sufficient to calculate a value for punitive damages. Further, since they are not
                                                                   17   privileged, they are discoverable and should be produced.
                                                                   18
                                                                   19      D. Interrogatory #4: Net Income of JAMES RIVER INSURANCE
                                                                   20          James River must provide calculations of its net income for the five fiscal years that Plaintiff
                                                                   21   can rely on at trial. Insurance bad faith causes of action bring prayers for punitive damages, which
                                                                   22   can be awarded. "A defendant's financial condition is relevant to the pursuit of punitive damages."
                                                                   23   Allstate Ins. Co. v. Nassiri, 2011 WL 318101 at * 3; Momot v. Mastro (D. Nev. 2011). Although the
                                                                   24   Ninth Circuit has not defined the parameters of the dissemination of financial information during
                                                                   25   discovery when punitive damages are alleged, EEOC v. Cal. Psychiatric Transitions, 258 F.R.D. 391
                                                                   26   (E.D. Cal. 2009), most courts do not require the plaintiff to make a prima facie showing of merit on
                                                                   27   its punitive damage claim before permitting discovery of a defendant's net worth. Nassiri, 2011 WL
                                                                   28   318101 at *3. The countervailing approach, and the one chosen by the Supreme Court of Nevada, is



                                                                                                                      11
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 12 of 64




                                                                    1   that a plaintiff must first allege specific facts sufficient to support a claim for punitive damages. See
                                                                    2   e.g. Hetter v. Eighth Judicial Dist. Court of State In and For County of Clark, 110 Nev. 513, 519,
                                                                    3   874 P.2d 762, 766 (Nev. 1994) (Nevada law allows for the discovery of income tax returns when
                                                                    4   related to the issue of punitive damages, so long as the requesting party has demonstrated some
                                                                    5   factual basis for the punitive damages claim); Chenowith v. Schaaf, 98 F.R.D. 587, 589 (W.D. Pa.
                                                                    6   1983) (denying discovery of tax and other financial records because the complaint revealed nothing
                                                                    7   more than conclusory statements to indicate "a real possibility that punitive damages would be an
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   issue sufficient to allow the information requested").
                                                                    9          Since Martinez has requested punitive damages in the complaint, the standard under the
                                                                   10   majority approach is met. Momot, supra; see also Cal. Psychiatric Transitions, 258 F.R.D. at 395.
                                                                   11   He has met the higher burden of the minority approach, inasmuch as he has set forth specific facts
                     RYAN ALEXANDER, CHTD.




                                                                   12   that plead oppressive, fraudulent or malicious behavior by James River. In order to calculate proper
                                                                   13   punitive damages, the current financial information of James River is relevant and admissible. As
                                                                   14   part of the meet and confer on these written discovery issues, James River was invited to address
                                                                   15   which financial disclosure is sufficient to calculate a value for punitive damages. Further, since they
                                                                   16   are not privileged, they are discoverable and should be produced.
                                                                   17
                                                                   18      E. Interrogatory #7: Claims Evaluation and Training Manuals
                                                                   19          Claims and training manuals identify the standards that James Rivers teaches to and imposes
                                                                   20   on its claims adjusters, while software controls the evaluation and calculations used by James River
                                                                   21   adjusters. Claims manuals and claims handling information are relevant in breach of contract cases.
                                                                   22   Renfrow v. Redwood Fire & Cas. Ins. Co., 288 F.R.D. 514, 521 (D. Nev. 2013) Int'l Game Tech. v.
                                                                   23   Ill. Nat'l Ins. Co. (D. Nev. 2017); see also Phillips v. Clark Cty. Sch. Dist., 2012 U.S. Dist. LEXIS
                                                                   24   5309, *11-14 (D. Nev. Jan. 18, 2012) (finding relevant claims bulletins, guidelines, or
                                                                   25   memorandum relating to claims adjusting, "documents reciting company philosophies and policies
                                                                   26   regarding claims handling policies," procedural or operational manuals which instruct employees on
                                                                   27   their responsibilities, and procedures and guidelines for reviewing and determining claims for
                                                                   28   coverage); Olin Corp. v. Cont'l Cas. Co., 2011 U.S. Dist. LEXIS 98177, *9-10 (D. Nev. Aug. 30,



                                                                                                                      12
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 13 of 64




                                                                    1   2011) (finding relevant "general company-wide manuals, guidelines, [and] claims-handling
                                                                    2   procedures..."). Claims handling manuals or guidelines are relevant even when a claim of bad faith
                                                                    3   has not been made because such documentation could reveal if Plaintiffs provided insufficient
                                                                    4   information in seeking coverage under their policy or if general claims handling guidelines are
                                                                    5   inconsistent with the requirements of Plaintiffs' policy. Int'l Game Tech. v. Ill. Nat'l Ins. Co. (D.
                                                                    6   Nev. 2017). James River’s response to Interrogatory #7 was that it is vague and ambiguous,
                                                                    7   overbroad, unduly burdensome, unlimited in time and scope, and is neither relevant nor likely to
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   lead to the discovery of admissible evidence. Defendant further objects to the Requests because it
                                                                    9   seeks trade secrets, commercially sensitive information, or confidential proprietary data entitled to
                                                                   10   protection. This is not privileged material and is typically produced in all bad faith insurance
                                                                   11   actions. As discussed above, the claims handling manuals, and all documents responsive to
                     RYAN ALEXANDER, CHTD.




                                                                   12   Interrogatory #7 are directly relevant to Plaintiff’s claims of negligent or improper claims handling,
                                                                   13   and must be produced.
                                                                   14
                                                                   15      F. Interrogatory #13: Investigators and Sub Rosa Video
                                                                   16          James River did not disclose whether or not it has taken sub rosa video or images of its
                                                                   17   insured, Plaintiff Martinez. This Court has previously ordered such footage to be produced and
                                                                   18   expressed the paramount goals of transparency, collaboration, and efficiency in the discovery
                                                                   19   process. See Kelley v. Smith's Food & Drug Ctrs., Inc. (D. Nev. 2014), citing Apple, Inc. v. Samsung
                                                                   20   Electronics Co., No. 12-CV-0630-LHK PSG, 2013 WL 1942163, at *3 (N.D. Cal. May 9, 2013).
                                                                   21   The Smith’s Court explained:
                                                                              "[T]he recipient of a properly propounded document request must produce all responsive,
                                                                   22
                                                                              non-privileged documents without regard to the recipient's view of how that information
                                                                   23         might be used at trial." Varga v. Rockwell Int'l Corp., 242 F.3d 693, 697 (6th Cir. 2001)
                                                                   24         (emphasis added). Indeed, a party "may not, under any circumstances, hold back materials
                                                                              responsive to a proper discovery request because it prefers to use the evidence as surprise
                                                                   25         impeachment evidence at trial." Id. (emphasis added). In other words, a "specific discovery
                                                                   26         request makes impeachment evidence [such as the video at issue] discoverable." Newsome v.
                                                                              Penske Truck Leasing Corp., 437 F. Supp. 2d 431, 437 (D. Md. 2006)); see also Terrell v.
                                                                   27
                                                                              OTS, Inc., No. 109-CV-626-RWS, 2011 WL 864501, at *2 (N.D. Ga. Mar. 9, 2011) ("[E]ven
                                                                   28         assuming the[..] [recordings] were only for impeachment, these recordings should have been



                                                                                                                     13
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 14 of 64



                                                                               disclosed [and produced] because they were specifically requested by the Plaintiff in
                                                                    1
                                                                               discovery.") (citing Varga, 242 F.3d at 697). Thus, although the video at issue has
                                                                    2          impeachment value, defendant should have produced the video upon its receipt of plaintiff's
                                                                    3          RFP because the video was properly and specifically requested by plaintiff in that RFP. See
                                                                               Doc. # 25 at 11 (defendant's response to plaintiff's RFP).
                                                                    4
                                                                        Id. ("[T]ransparency and collaboration [are] essential to meaningful, cost-effective discovery");
                                                                    5
                                                                        Courts generally have ordered parties to produce materials to promote such goals, particularly the
                                                                    6
                                                                        goal of transparency. See e.g., Whitney v. City of Milan, Tenn., No. 09-1127, 2010 WL 2011663, at
                                                                    7
                                                                        *3 (W.D. Tenn. May 20, 2010) (Court denies plaintiff's request to withhold recordings for
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8
                                                                        impeachment purposes until after depositions are complete, holding, among others, that
                                                                    9
                                                                        gamesmanship with information is discouraged by the federal rules); Rofail v. United States of
                                                                   10
                                                                        America, 227 F.R.D. 53, 58 (E.D.N.Y. 2005) (Court held that plaintiff must produce recording
                                                                   11
                                                                        because "[o]pen discovery is the norm. Gamesmanship with information is discouraged and surprises
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                        are abhorred."). James River must be compelled to disclose whether it intended to or has actually
                                                                   13
                                                                        surveilled Martinez, who it hired to do so and when.
                                                                   14
                                                                   15
                                                                           G. Request for Production #1: The Entire Claim File
                                                                   16
                                                                               It is reasonable for Plaintiff to demand documents from James River, including subsequent
                                                                   17
                                                                        reports, emails, internal correspondence, directives to defense counsel, status report letters,
                                                                   18
                                                                        memorandums to vice presidents about claim exposure, discussions or minutes about excess
                                                                   19
                                                                        exposure, reserves documentation, etc. bad faith case and the claims file is relevant and
                                                                   20
                                                                        discoverable. This Court has stated that "the claim file in an insurance bad faith action contains
                                                                   21
                                                                        critical evidence regarding the investigation, analysis, and ultimate decision regarding an insured's
                                                                   22
                                                                        claim." Nat’l Fire & Marine Ins. Co. v. Gurr, 3:05CV 0658 BES 9VPC), 2006 Wl 2990360 (D. Nev.
                                                                   23
                                                                        2006). The Ninth Circuit has found that "opinion work product may be discovered and admitted
                                                                   24
                                                                        when mental impressions are at issue in a case and the need for the material is compelling..." Id.
                                                                   25
                                                                        citing Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992). "In a bad
                                                                   26
                                                                        faith insurance claim settlement case, the 'strategy, mental impressions and opinion of [the insurer's]
                                                                   27
                                                                        agents concerning the handling of the claim are directly at issue," and that "[t]his Court has also
                                                                   28



                                                                                                                    14
                                                                         Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 15 of 64




                                                                    1   held that "[d]iscovery of opinion work product is permitted in insurance 'bad faith' claims because
                                                                    2   the mental impressions of the insurer's representatives in handling the claim and making coverage
                                                                    3   decisions are directly at issue and the insured's need for the material is compelling..." Id. (citing
                                                                    4   Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992) (quoting Reavis v.
                                                                    5   Metro. Prop. & Liab. Ins. Co., 117 F.R.D. 160, 163 (S.D. Cal. 1987); Residential Constructors,
                                                                    6   LLC v. Ace Prop. & Cas. Ins. Co., 2:05CVOI318BES-GWF, 2006 WL 3149362 (D. Nev. Nov.
                                                                    7   1,2006). The entire claims file cannot be withheld on the basis of work-product doctrine, "because
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   not all of the materials contained within the claims file is allowable work-product prepared in
                                                                    9   anticipation of litigation." Schmidt v. California State Auto. Ass'n, 127 F.R.D. 182,184 (D. Nev.
                                                                   10   1989). The routine claims processing material prepared in the ordinary course of the insurance
                                                                   11   business will not be immunized from discovery." Schmidt, 127 F.R.D. at 184. The claims file
                     RYAN ALEXANDER, CHTD.




                                                                   12   cannot be withheld based on attorney-client privilege, as this Court held in Schmidt that:
                                                                                     "[t]he entire claims file is not shielded by the attorney-client privilege because not all
                                                                   13
                                                                                     of the material within the claims file embodies confidential communications between
                                                                   14                the defendant and an attorney acting in the role of attorney. Typically, most of what is
                                                                   15                in the claims file is simply the ordinary work-product of the defendant's employees,
                                                                                     and not privileged communications between client and attorney, although some such
                                                                   16                material may also be in the claims file."
                                                                   17         While some documentation has been provided to plaintiff, the documents contain negligible
                                                                   18   information that provides no insight as to the strategy and mental impressions of the agents
                                                                   19   handling the claim. The defendants must disclose the full extent of its claims file other than matters
                                                                   20   that are strictly attorney-client privileged. Further, late and improper claims to privilege should be
                                                                   21   stricken for failure to comply with Rule 26(b)(5)(A). Rule 26(b)(5)(A) requires a party withholding
                                                                   22   information due to a privilege to "describe the nature of the documents, communications, or
                                                                   23   tangible things not produced or disclosed-and do so in a manner that, without revealing information
                                                                   24   itself privileged or protected, will enable other parties to assess the claim." Fed. R. Civ. P.
                                                                   25   26(b)(5)(A). Any privilege objection is waived, as (1) Defendant's responses provide no
                                                                   26   information by which Plaintiff or the Court can legitimately evaluate whether the withheld
                                                                   27   documents are actually privileged; (2) Defendants did not serve a privilege log; (3) the claims file is
                                                                   28   pivotal for Plaintiff's case and, in fact, is the most crucial documentation necessary for Plaintiffs



                                                                                                                     15
                                                                         Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 16 of 64




                                                                    1   bad faith expert to render opinions; and (4) it should not be difficult for Defendant to produce its
                                                                    2   claims file on this one particular matter."(using the Ninth Circuit's analysis in Bullion Monarch
                                                                    3   Mining, Inc. v. Newmont USA Ltd., 271 F.R.D. 643, 647-48 (D. Nev. 2010) (quoting Burlington N.
                                                                    4   & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005)).
                                                                    5   Renfrow v. Redwood Fire & Cas. Ins. Co. (D. Nev. 2013). These documents are needed to prove up
                                                                    6   the claims process and are directly and precisely relevant to Plaintiff’s causes of action. Privilege
                                                                    7   was not asserted. The Federal Rules value timely prosecution of litigation and the rules regarding
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   supplementing discovery reflect that Plaintiff acted reasonably in trying to obtain the information
                                                                    9   but cannot wait in perpetuity for James River to respond. Indeed, initial expert disclosures are due
                                                                   10   in six weeks. Based on the above information, Plaintiff respectfully requests an order compelling
                                                                   11   James River to supplement their response to RFP 1 with the complete file.
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                   13     H. Request for Production #2: All of James River’s Internal Communication Regarding
                                                                   14         Martinez
                                                                   15         Beyond the claim file documents from James River, in case James River deemed that any
                                                                   16   communication regarding Plaintiff was not “in” or within the purview of the Claim File, Plaintiff
                                                                   17   further requested all internal communications regarding Juan Jose Martinez including recorded
                                                                   18   messages, recorded statements, transcripts of recorded statements, letters, and emails between
                                                                   19   Plaintiff JUAN JOSE MARTINEZ and any agents of James River, etc. As discussed above, this
                                                                   20   Court has stated that, "the claim file in an insurance bad faith action contains critical evidence
                                                                   21   regarding the investigation, analysis, and ultimate decision regarding an insured's claim." Nat’l Fire
                                                                   22   & Marine Ins. Co. v. Gurr, 3:05CV 0658 BES 9VPC), 2006 Wl 2990360 (D. Nev. 2006). The Ninth
                                                                   23   Circuit has found that "opinion work product may be discovered and admitted when mental
                                                                   24   impressions are at issue in a case and the need for the material is compelling..." Id. citing Holmgren
                                                                   25   v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992). "In a bad faith insurance claim
                                                                   26   settlement case, the 'strategy, mental impressions and opinion of [the insurer's] agents concerning
                                                                   27   the handling of the claim are directly at issue," and that "[t]his Court has also held that "[d]iscovery
                                                                   28   of opinion work product is permitted in insurance 'bad faith' claims because the mental impressions



                                                                                                                    16
                                                                         Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 17 of 64




                                                                    1   of the insurer's representatives in handling the claim and making coverage decisions are directly at
                                                                    2   issue and the insured's need for the material is compelling..." Id. (citing Holmgren v. State Farm
                                                                    3   Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992) (quoting Reavis v. Metro. Prop. & Liab. Ins.
                                                                    4   Co., 117 F.R.D. 160, 163 (S.D. Cal. 1987); Residential Constructors, LLC v. Ace Prop. & Cas. Ins.
                                                                    5   Co., 2:05CVOI318BES-GWF, 2006 WL 3149362 (D. Nev. Nov. 1,2006). The communications
                                                                    6   regarding Juan Jose Martinez’ claim cannot be withheld on the basis of work-product doctrine,
                                                                    7   "because not all of the materials contained within the claims file is allowable work-product
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   prepared in anticipation of litigation." Schmidt v. California State Auto. Ass'n, 127 F.R.D. 182,184
                                                                    9   (D. Nev. 1989). The routine claims processing material prepared in the ordinary course of the
                                                                   10   insurance business will not be immunized from discovery." Schmidt, 127 F.R.D. at 184. The claims
                                                                   11   file cannot be withheld based on attorney-client privilege, as this Court held in Schmidt that:
                     RYAN ALEXANDER, CHTD.




                                                                                       "[t]he entire claims file is not shielded by the attorney-client privilege because not all
                                                                   12
                                                                                       of the material within the claims file embodies confidential communications between
                                                                   13                  the defendant and an attorney acting in the role of attorney. Typically, most of what is
                                                                   14                  in the claims file is simply the ordinary work-product of the defendant's employees,
                                                                                       and not privileged communications between client and attorney, although some such
                                                                   15                  material may also be in the claims file."
                                                                   16         While some documentation has been provided to plaintiff, the documents contain negligible
                                                                   17   information that provides no insight as to the strategy and mental impressions of the agents
                                                                   18   handling the claim. The defendants must disclose the full extent of its claims file other than matters
                                                                   19   that are strictly attorney-client privileged. Further, late and improper claims to privilege should be
                                                                   20   stricken for failure to comply with Rule 26(b)(5)(A). Rule 26(b)(5)(A) requires a party withholding
                                                                   21   information due to a privilege to "describe the nature of the documents, communications, or
                                                                   22   tangible things not produced or disclosed-and do so in a manner that, without revealing information
                                                                   23   itself privileged or protected, will enable other parties to assess the claim." Fed. R. Civ. P.
                                                                   24   26(b)(5)(A). Any privilege objection is waived, as (1) Defendant's responses provide no
                                                                   25   information by which Plaintiff or the Court can legitimately evaluate whether the withheld
                                                                   26   documents are actually privileged; (2) Defendants did not serve a privilege log; (3) the claims file is
                                                                   27   pivotal for Plaintiff's case and, in fact, is the most crucial documentation necessary for Plaintiffs
                                                                   28   bad faith expert to render opinions; and (4) it should not be difficult for Defendant to produce its



                                                                                                                     17
                                                                         Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 18 of 64




                                                                    1   claims file on this one particular matter."(using the Ninth Circuit's analysis in Bullion Monarch
                                                                    2   Mining, Inc. v. Newmont USA Ltd., 271 F.R.D. 643, 647-48 (D. Nev. 2010) (quoting Burlington N.
                                                                    3   & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005)).
                                                                    4   Renfrow v. Redwood Fire & Cas. Ins. Co. (D. Nev. 2013). These documents are needed to prove up
                                                                    5   the claims process and are directly and precisely relevant to Plaintiff’s causes of action. Privilege
                                                                    6   was not asserted. The Federal Rules value timely prosecution of litigation and the rules regarding
                                                                    7   supplementing discovery reflect that Plaintiff acted reasonably in trying to obtain the information
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   but cannot wait in perpetuity for James River to respond. Indeed, initial expert disclosures are due
                                                                    9   in eight weeks. Based on the above information, Plaintiff respectfully requests an order compelling
                                                                   10   James River to supplement their response to RFP 2 with all communications regarding Juan Jose
                                                                   11   Martinez, whether or not they were included “within” the claim file.
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                   13     I. Request for Production #3: James River’s Claims Manuals
                                                                   14         James River’s response to RFP #3 was that Defendant objects to Request No. 3 on the
                                                                   15   grounds that it is vague and ambiguous, overbroad, unduly burdensome, unlimited in time and
                                                                   16   scope, and is neither relevant nor likely to lead to the discovery of admissible evidence. Defendant
                                                                   17   further objected to the Requests because it seeks trade secrets, commercially sensitive information,
                                                                   18   or confidential proprietary data entitled to protection. Claims manuals and claims handling
                                                                   19   information are relevant in breach of contract cases. Renfrow v. Redwood Fire & Cas. Ins. Co., 288
                                                                   20   F.R.D. 514, 521 (D. Nev. 2013) Int'l Game Tech. v. Ill. Nat'l Ins. Co. (D. Nev. 2017); see also
                                                                   21   Phillips v. Clark Cty. Sch. Dist., 2012 U.S. Dist. LEXIS 5309, *11-14 (D. Nev. Jan. 18, 2012)
                                                                   22   (finding relevant claims bulletins, guidelines, or memorandum relating to claims adjusting,
                                                                   23   "documents reciting company philosophies and policies regarding claims handling policies,"
                                                                   24   procedural or operational manuals which instruct employees on their responsibilities, and
                                                                   25   procedures and guidelines for reviewing and determining claims for coverage); Olin Corp. v. Cont'l
                                                                   26   Cas. Co., 2011 U.S. Dist. LEXIS 98177, *9-10 (D. Nev. Aug. 30, 2011) (finding relevant "general
                                                                   27   company-wide manuals, guidelines, [and] claims-handling procedures..."). Claims handling
                                                                   28   manuals or guidelines are relevant even when a claim of bad faith has not been made because such



                                                                                                                    18
                                                                           Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 19 of 64




                                                                    1    documentation could reveal if Plaintiffs provided insufficient information in seeking coverage
                                                                    2    under their policy or if general claims handling guidelines are inconsistent with the requirements of
                                                                    3    Plaintiffs' policy. Int'l Game Tech. v. Ill. Nat'l Ins. Co. (D. Nev. 2017). The claims handling
                                                                    4    manuals, and all documents responsive to RFP #3 are directly relevant to Plaintiff’s claims of
                                                                    5    negligent or improper claims handling, and must be produced.
                                                                    6
                                                                    7       J. Request for Production #4: James River’s Third Party Administration Contracts
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8           Plaintiff requested all contracts regarding third-party administration and outsourcing of any
                                                                    9   operations related to new business processing, policy issue, policyholder services, claims processing,
                                                                   10   billing, collection, and payment receipt to clarify James Rivers’ internal processes and to determine
                                                                   11   if any other entities were involved in management or handling of Plaintiff’s application, policy,
                     RYAN ALEXANDER, CHTD.




                                                                   12   claim and claims decisions. It is common in the insurance industry for third party evaluators and
                                                                   13   adjusters to be involved in claim analysis. They must be identified for further discovery, depositions,
                                                                   14   subpoena, and possibly to be named as DOE parties if they have committed identifiable torts against
                                                                   15   the Plaintiff.
                                                                   16
                                                                   17       K. Request for Production #4: James River’s Financial Statements Proving Net Worth
                                                                   18           Insurance bad faith causes of action bring prayers for punitive damages, which can be
                                                                   19   awarded. "A defendant's financial condition is relevant to the pursuit of punitive damages." Allstate
                                                                   20   Ins. Co. v. Nassiri, 2011 WL 318101 at * 3; Momot v. Mastro (D. Nev. 2011). Although the Ninth
                                                                   21   Circuit has not defined the parameters of the dissemination of financial information during discovery
                                                                   22   when punitive damages are alleged, EEOC v. Cal. Psychiatric Transitions, 258 F.R.D. 391 (E.D.
                                                                   23   Cal. 2009), most courts do not require the plaintiff to make a prima facie showing of merit on its
                                                                   24   punitive damage claim before permitting discovery of a defendant's net worth. Nassiri, 2011 WL
                                                                   25   318101 at *3. The countervailing approach, and the one chosen by the Supreme Court of Nevada, is
                                                                   26   that a plaintiff must first allege specific facts sufficient to support a claim for punitive damages. See
                                                                   27   e.g. Hetter v. Eighth Judicial Dist. Court of State In and For County of Clark, 110 Nev. 513, 519,
                                                                   28   874 P.2d 762, 766 (Nev. 1994) (Nevada law allows for the discovery of income tax returns when



                                                                                                                      19
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 20 of 64




                                                                    1   related to the issue of punitive damages, so long as the requesting party has demonstrated some
                                                                    2   factual basis for the punitive damages claim); Chenowith v. Schaaf, 98 F.R.D. 587, 589 (W.D. Pa.
                                                                    3   1983) (denying discovery of tax and other financial records because the complaint revealed nothing
                                                                    4   more than conclusory statements to indicate "a real possibility that punitive damages would be an
                                                                    5   issue sufficient to allow the information requested").
                                                                    6          Since Martinez has requested punitive damages in the complaint, the standard under the
                                                                    7   majority approach is met. Momot, supra; see also Cal. Psychiatric Transitions, 258 F.R.D. at 395.
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   He has met the higher burden of the minority approach, inasmuch as he has set forth specific facts
                                                                    9   that plead oppressive, fraudulent or malicious behavior by James River. In order to calculate proper
                                                                   10   punitive damages, the financial information of James River is relevant and admissible. As part of the
                                                                   11   meet and confer on these written discovery issues, James River was invited to address which
                     RYAN ALEXANDER, CHTD.




                                                                   12   financial material is sufficient to calculate a net worth value for punitive damages. Further, since
                                                                   13   they are not privileged, they are discoverable and should be produced.
                                                                   14
                                                                   15      L. Request for Production #4: James River’s Financial Statements Proving Net Income
                                                                   16          In order to calculate proper punitive damages, the net income of James River is relevant and
                                                                   17   admissible. Insurance bad faith causes of action bring prayers for punitive damages, which can be
                                                                   18   awarded. "A defendant's financial condition is relevant to the pursuit of punitive damages." Allstate
                                                                   19   Ins. Co. v. Nassiri, 2011 WL 318101 at * 3; Momot v. Mastro (D. Nev. 2011). Although the Ninth
                                                                   20   Circuit has not defined the parameters of the dissemination of financial information during discovery
                                                                   21   when punitive damages are alleged, EEOC v. Cal. Psychiatric Transitions, 258 F.R.D. 391 (E.D.
                                                                   22   Cal. 2009), most courts do not require the plaintiff to make a prima facie showing of merit on its
                                                                   23   punitive damage claim before permitting discovery of a defendant's net worth. Nassiri, 2011 WL
                                                                   24   318101 at *3. The countervailing approach, and the one chosen by the Supreme Court of Nevada, is
                                                                   25   that a plaintiff must first allege specific facts sufficient to support a claim for punitive damages. See
                                                                   26   e.g. Hetter v. Eighth Judicial Dist. Court of State In and For County of Clark, 110 Nev. 513, 519,
                                                                   27   874 P.2d 762, 766 (Nev. 1994) (Nevada law allows for the discovery of income tax returns when
                                                                   28   related to the issue of punitive damages, so long as the requesting party has demonstrated some



                                                                                                                      20
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 21 of 64




                                                                    1   factual basis for the punitive damages claim); Chenowith v. Schaaf, 98 F.R.D. 587, 589 (W.D. Pa.
                                                                    2   1983) (denying discovery of tax and other financial records because the complaint revealed nothing
                                                                    3   more than conclusory statements to indicate "a real possibility that punitive damages would be an
                                                                    4   issue sufficient to allow the information requested").
                                                                    5          Since Martinez has requested punitive damages in the complaint, the standard under the
                                                                    6   majority approach is met. Momot, supra; see also Cal. Psychiatric Transitions, 258 F.R.D. at 395.
                                                                    7   He has met the higher burden of the minority approach, inasmuch as he has set forth specific facts
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8   that plead oppressive, fraudulent or malicious behavior by James River. As part of the meet and
                                                                    9   confer on these written discovery issues, James River was invited to address which financial material
                                                                   10   is sufficient to calculate a net income value in order to present facts and argument regarding punitive
                                                                   11   damages. Further, since net income is not privileged, such statements are discoverable and should be
                     RYAN ALEXANDER, CHTD.




                                                                   12   produced.
                                                                   13
                                                                   14      M. Request for Production #8: New Business File for Juan Jose Martinez
                                                                   15   If not included within the claim file, Plaintiff specifically requests the new business file for
                                                                   16   Martinez which would include the application for insurance, any contracts, policies and riders that
                                                                   17   would apply in this case. As discussed above, these documents would be foundational for any
                                                                   18   representations that James River made to Martinez about his insurance coverage, and the
                                                                   19   information that Martinez provided to James River to get coverage.
                                                                   20
                                                                   21      N. Request for Production #9: Sub Rosa Video and Surveillance
                                                                   22          James River did not disclose whether or not it has taken sub rosa video or images of its
                                                                   23   insured, Plaintiff Martinez. This Court has previously ordered such footage to be produced and
                                                                   24   expressed the paramount goals of transparency, collaboration, and efficiency in the discovery
                                                                   25   process. See Kelley v. Smith's Food & Drug Ctrs., Inc. (D. Nev. 2014), citing Apple, Inc. v. Samsung
                                                                   26   Electronics Co., No. 12-CV-0630-LHK PSG, 2013 WL 1942163, at *3 (N.D. Cal. May 9, 2013).
                                                                   27   The Smith’s Court explained:
                                                                   28



                                                                                                                     21
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 22 of 64



                                                                               "[T]he recipient of a properly propounded document request must produce all responsive,
                                                                    1
                                                                               non-privileged documents without regard to the recipient's view of how that information
                                                                    2          might be used at trial." Varga v. Rockwell Int'l Corp., 242 F.3d 693, 697 (6th Cir. 2001)
                                                                    3          (emphasis added). Indeed, a party "may not, under any circumstances, hold back materials
                                                                               responsive to a proper discovery request because it prefers to use the evidence as surprise
                                                                    4          impeachment evidence at trial." Id. (emphasis added). In other words, a "specific discovery
                                                                    5          request makes impeachment evidence [such as the video at issue] discoverable." Newsome v.
                                                                               Penske Truck Leasing Corp., 437 F. Supp. 2d 431, 437 (D. Md. 2006)); see also Terrell v.
                                                                    6
                                                                               OTS, Inc., No. 109-CV-626-RWS, 2011 WL 864501, at *2 (N.D. Ga. Mar. 9, 2011) ("[E]ven
                                                                    7          assuming the[..] [recordings] were only for impeachment, these recordings should have been
                                                                               disclosed [and produced] because they were specifically requested by the Plaintiff in
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8
                                                                               discovery.") (citing Varga, 242 F.3d at 697). Thus, although the video at issue has
                                                                    9          impeachment value, defendant should have produced the video upon its receipt of plaintiff's
                                                                   10          RFP because the video was properly and specifically requested by plaintiff in that RFP. See
                                                                               Doc. # 25 at 11 (defendant's response to plaintiff's RFP).
                                                                   11
                                                                        Id. ("[T]ransparency and collaboration [are] essential to meaningful, cost-effective discovery");
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                        Courts generally have ordered parties to produce materials to promote such goals, particularly the
                                                                   13
                                                                        goal of transparency. See e.g., Whitney v. City of Milan, Tenn., No. 09-1127, 2010 WL 2011663, at
                                                                   14
                                                                        *3 (W.D. Tenn. May 20, 2010) (Court denies plaintiff's request to withhold recordings for
                                                                   15
                                                                        impeachment purposes until after depositions are complete, holding, among others, that
                                                                   16
                                                                        gamesmanship with information is discouraged by the federal rules); Rofail v. United States of
                                                                   17
                                                                        America, 227 F.R.D. 53, 58 (E.D.N.Y. 2005) (Court held that plaintiff must produce recording
                                                                   18
                                                                        because "[o]pen discovery is the norm. Gamesmanship with information is discouraged and surprises
                                                                   19
                                                                        are abhorred."). James River must be compelled to disclosed whether it has surveilled Martinez, and
                                                                   20
                                                                        if so, produce the materials it has in response to the Interrogatory and Request for Production.
                                                                   21
                                                                   22
                                                                                                                  III. CONCLUSION
                                                                   23
                                                                               These discovery requests are directly pertinent, lead to admissible evidence and are not
                                                                   24
                                                                        protected by privilege. The scope of the requests is not abusive or overbroad. Only thirteen
                                                                   25
                                                                        interrogatories and twelve requests for production of documents were even served, which reflects
                                                                   26
                                                                        that Plaintiff does not intend to waste time or resources. James River must be compelled to produce
                                                                   27
                                                                        responses to Interrogatories #1, 3, 4, 7 and 13, and Requests for Production #1, 2, 3, 4, 5, 6, 8 and 9.
                                                                   28



                                                                                                                     22
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 23 of 64




                                                                    1   Further, pursuant to FRCP 37(a)(5)(A), Plaintiff moves for attorney’s fees and costs for bringing this
                                                                    2   amended motion.
                                                                    3
                                                                    4   Dated this 27th day of February, 2020.               RYAN ALEXANDER, CHTD.
                                                                    5
                                                                                                                             __________________________
                                                                    6                                                        RYAN ALEXANDER
                                                                                                                             Nevada Bar No. 10845
                                                                    7                                                        Attorney for Plaintiff
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8
                                                                    9
                                                                   10
                                                                   11
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28



                                                                                                                    23
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 24 of 64



                                                                                         SUPPORTING DECLARATION OF RYAN ALEXANDER
                                                                    1
                                                                    2   RYAN ALEXANDER, being first duly sworn deposes and says:
                                                                    3      2.    I am an attorney at law duly licensed to practice in the State of Nevada and am counsel
                                                                    4            for the Plaintiff.
                                                                    5      3.    This is a lawsuit regarding James River’s handling of Martinez’ insurance claim. The
                                                                    6            claims of this lawsuit center on the actions, negligence, decisions, communications,
                                                                    7            procedures and internal documentation of James River.
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8      4.    Plaintiff served thirteen Interrogatories and twelve Requests for Production of Documents
                                                                    9            pursuant to FRCP 34, and on November 18, 2019, James River served its responses.
                                                                   10      5.    A copy of James River’s responses to the Interrogatories and Requests for Production are
                                                                   11            attached as Exs. 1 and 2.
                     RYAN ALEXANDER, CHTD.




                                                                   12      6.    On November 21, 2019, counsel Ryan Alexander sent a meet and confer email to James
                                                                   13            River’s counsel regarding the insufficient responses, detailing the deficiencies and
                                                                   14            requesting a conference.
                                                                   15      7.    A copy of the November 21, 2019 email is attached as Ex. 3.
                                                                   16      8.    On December 6, 2019, Mr. Alexander emailed asking a second time about the responses.
                                                                   17      9.    A copy of the December 6, 2019 email is attached as Ex. 4.
                                                                   18      10.   Ms. Wierman responded on December 9, 2019, proposing a phone call on December 10,
                                                                   19            2019.
                                                                   20      11.   A copy of the December 9, 2019 email is attached as Ex. 5.
                                                                   21      12.   Counsel agreed in response and asked what time, without a response from defense.
                                                                   22      13.   A copy of the December 9, 2019 email is attached as Ex. 6.
                                                                   23      14.   On December 12, 2019, Counsel called Mr. Christensen and but he was not available;
                                                                   24            Counsel followed up with an email and on December 15, 2019, Mr. Christensen said he
                                                                   25            would be back on Monday, December 16, 2019.
                                                                   26      15.   A copy of the December 15, 2019 email is attached as Ex. 7.
                                                                   27      16.   On December 16, 2019, Counsel and Mr. Christensen had a phone conference and
                                                                   28            discussed the responses. No resolution was reached about the missing response material.



                                                                                                                  24
                                                                        Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 25 of 64




                                                                    1   17.   James River has not produced any of the responsive documents discussed at the meet and
                                                                    2         confer and in the multiple written emails.
                                                                    3   18.   On February 27, 2020 at 3:00pm counsels held a second telephonic meet and confer for
                                                                    4         approximately 16 minutes of discussion regarding the requests and motion to compel.
                                                                    5         a. Interrogatory #1: Defense counsel was unaware of any other offer than the April 8,
                                                                    6            2019 written offer.
                                                                    7         b. Interrogatory #3: Defendant believes that this is premature because a basis for
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8            punitive damages has not been established, trade secret.
                                                                    9         c. Interrogatory #4: Defendant believes that this is premature because a basis for
                                                                   10            punitive damages has not been established, trade secret.
                                                                   11         d. Interrogatory #7: Defendant argues that its manuals are trade secret and privileged.
                     RYAN ALEXANDER, CHTD.




                                                                   12         e. Interrogatory #13: Defendant argues that its retention of a private investigator
                                                                   13            constitutes attorney work product.
                                                                   14         f. Request for Production #1: Defendant cannot produce the claim file as it has not even
                                                                   15            provided the claim file to their counsel.
                                                                   16         g. Request for Production #2: Defendant has not produced any recorded statements,
                                                                   17            counsel is unsure those exist.
                                                                   18         h. Request for Production #3: Defendant argues that its manuals are trade secret and
                                                                   19            privileged.
                                                                   20         i. Request for Production #4: Defendant does not believe there are third-party
                                                                   21            administration contracts. James River administers their own claims.
                                                                   22         j. Request for Production #5: Defendant believes that this is premature because a basis
                                                                   23            for punitive damages has not been established, trade secret.
                                                                   24         k. Request for Production #6: Defendant believes that this is premature, trade secret.
                                                                   25         l. Request for Production #8: Defendant’s position is that third party UBER
                                                                   26            TECHNOLOGIES (“UBER”) would have any signup or new business files, as
                                                                   27            JAMES RIVER insures UBER directly. Counsel did not believe there would be any
                                                                   28            signup paperwork directly between MARTINEZ and JAMES RIVER.



                                                                                                               25
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 26 of 64




                                                                    1               m. Request for Production #9: Defendant’s position is that sub rosa video used for
                                                                    2                   impeachment evidence does not need to be produced until trial and is attorney work
                                                                    3                   product.
                                                                    4      19.      The depositions of James River claims employees need to be set, and the initial expert
                                                                    5               disclosure is due June 18, 2020.
                                                                    6      20.      Plaintiff requires the complete claim file and all internal documents that relate to it and
                                                                    7               the claims adjustment manuals, in order to prepare and examine witnesses and get expert
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8               report(s) completed.
                                                                    9            Pursuant to NRS 53.045, I declare under penalty of perjury under the law of the State of
                                                                   10   Nevada that the foregoing is true and correct.
                                                                   11
                                                                        Dated this 27th of February, 2020.                     /s/Ryan Alexander_
                     RYAN ALEXANDER, CHTD.




                                                                   12                                                          RYAN ALEXANDER, ESQ.

                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28



                                                                                                                       26
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 27 of 64




                  EXHIBIT 1
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 28 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 29 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 30 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 31 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 32 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 33 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 34 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 35 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 36 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 37 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 38 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 39 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 40 of 64




                  EXHIBIT 2
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 41 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 42 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 43 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 44 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 45 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 46 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 47 of 64
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 48 of 64




                  EXHIBIT 3
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 49 of 64


         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: Ryan Alexander <ryan@ryanalexander.us>
         Date: 11/21/19, 2:15 PM
         To: "Deleela M. Ivey Weinerman" <dweinerman@bremerwhyte.com>
         CC: "Jared G. Christensen" <jchristensen@bremerwhyte.com>
         BCC: Jennifer Lee <jennifer@ryanalexander.us>


         Hi Deleela,

         We need to meet and confer since your disclosures and responses have not provided the
         internal claim file, internal communications and the rest of the material and information I
         requested. Do you have a time tomorrow we can talk?

         Ryan




1 of 3                                                                                            1/2/20, 5:20 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 50 of 64




                  EXHIBIT 4
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 51 of 64


         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: Ryan Alexander <ryan@ryanalexander.us>
         Date: 12/6/19, 5:29 PM
         To: "Deleela M. Ivey Weinerman" <dweinerman@bremerwhyte.com>
         CC: "Jared G. Christensen" <jchristensen@bremerwhyte.com>, Jennifer Lee
         <jennifer@ryanalexander.us>


         Hi Deleela,

         We need to meet and confer since your disclosures and responses have not provided the
         internal claim file, internal communications and the rest of the material and information I
         requested with RFPs. Do you have a time Monday we can talk?

         Ryan

         On 11/21/19 2:15 PM, Ryan Alexander wrote:

           Hi Deleela,

           We need to meet and confer since your disclosures and responses have not provided the
           internal claim file, internal communications and the rest of the material and information I
           requested. Do you have a time tomorrow we can talk?

           Ryan




1 of 4                                                                                            1/2/20, 5:20 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 52 of 64




                  EXHIBIT 5
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 53 of 64


         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: Ryan Alexander <ryan@ryanalexander.us>
         Date: 12/10/19, 10:58 AM
         To: "Deleela M. Ivey Weinerman" <dweinerman@bremerwhyte.com>
         CC: "Jared G. Christensen" <jchristensen@bremerwhyte.com>, Jennifer Lee
         <jennifer@ryanalexander.us>


         I'll be around. What time works for you?

         Ryan

         On 12/9/19 2:47 PM, Deleela M. Ivey Weinerman wrote:

           Hi Ryan,

           Are you available tomorrow afternoon?

           Get Outlook for iOS

           Deleela M. Ivey Weinerman
           Bremer Whyte Brown & O'Meara, LLP | Las Vegas, NV
           t: 702.258.6665
           f: 702.258.6662


           From: Ryan Alexander <ryan@ryanalexander.us>
           Sent: Friday, December 6, 2019 5:29:17 PM
           To: Deleela M. Ivey Weinerman <dweinerman@bremerwhyte.com>
           Cc: Jared G. Christensen <jchristensen@bremerwhyte.com>; Jennifer Lee
           <jennifer@ryanalexander.us>
           Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)

           *** This is an external email ***


           Hi Deleela,

           We need to meet and confer since your disclosures and responses have not provided the
           internal claim file, internal communications and the rest of the material and information I
           requested with RFPs. Do you have a time Monday we can talk?

           Ryan

           On 11/21/19 2:15 PM, Ryan Alexander wrote:

              Hi Deleela,

              We need to meet and confer since your disclosures and responses have not provided
              the internal claim file, internal communications and the rest of the material and
              information I requested. Do you have a time tomorrow we can talk?




1 of 4                                                                                            1/2/20, 5:21 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 54 of 64




                  EXHIBIT 6
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 55 of 64


         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: Ryan Alexander <ryan@ryanalexander.us>
         Date: 12/12/19, 6:37 PM
         To: "Deleela M. Ivey Weinerman" <dweinerman@bremerwhyte.com>, "Jared G. Christensen"
         <jchristensen@bremerwhyte.com>
         CC: Jennifer Lee <jennifer@ryanalexander.us>


         Hi Jared,

         I've called but couldn't catch you. Are either of you around tomorrow to discuss this?

         Ryan

         On 12/9/19 2:47 PM, Deleela M. Ivey Weinerman wrote:

           Hi Ryan,

           Are you available tomorrow afternoon?

           Get Outlook for iOS

           Deleela M. Ivey Weinerman
           Bremer Whyte Brown & O'Meara, LLP | Las Vegas, NV
           t: 702.258.6665
           f: 702.258.6662


           From: Ryan Alexander <ryan@ryanalexander.us>
           Sent: Friday, December 6, 2019 5:29:17 PM
           To: Deleela M. Ivey Weinerman <dweinerman@bremerwhyte.com>
           Cc: Jared G. Christensen <jchristensen@bremerwhyte.com>; Jennifer Lee
           <jennifer@ryanalexander.us>
           Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)

           *** This is an external email ***


           Hi Deleela,

           We need to meet and confer since your disclosures and responses have not provided the
           internal claim file, internal communications and the rest of the material and information I
           requested with RFPs. Do you have a time Monday we can talk?

           Ryan

           On 11/21/19 2:15 PM, Ryan Alexander wrote:

              Hi Deleela,

              We need to meet and confer since your disclosures and responses have not provided
              the internal claim file, internal communications and the rest of the material and


1 of 4                                                                                            1/2/20, 5:21 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 56 of 64




                  EXHIBIT 7
RE: Juan Martinez v. Case
                     JRIC (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 57 of 64


         Subject: RE: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: "Jared G. Christensen" <jchristensen@bremerwhyte.com>
         Date: 12/15/19, 5:39 PM
         To: Ryan Alexander <ryan@ryanalexander.us>, "Deleela M. Ivey Weinerman"
         <dweinerman@bremerwhyte.com>
         CC: Jennifer Lee <jennifer@ryanalexander.us>

         I will give you a call on Monday when I am back in the office.

         Respectfully,


         Jared G. Christensen
         Bremer Whyte Brown & O'Meara, LLP
         1160 N. Town Center Drive
         Suite 250
         Las Vegas, NV 89144
         e: jchristensen@bremerwhyte.com
         t: 702.258.6665
         f: 702.258.6662
         www.bremerwhyte.com




         From: Ryan Alexander <ryan@ryanalexander.us>
         Sent: Thursday, December 12, 2019 6:37 PM
         To: Deleela M. Ivey Weinerman <dweinerman@bremerwhyte.com>; Jared G. Christensen
         <jchristensen@bremerwhyte.com>
         Cc: Jennifer Lee <jennifer@ryanalexander.us>
         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)

         *** This is an external email ***


         Hi Jared,

         I've called but couldn't catch you. Are either of you around tomorrow to discuss this?

         Ryan

         On 12/9/19 2:47 PM, Deleela M. Ivey Weinerman wrote:
                Hi Ryan,

                Are you available tomorrow afternoon?



1 of 5                                                                                            1/2/20, 5:21 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 58 of 64




                  EXHIBIT 8
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK      Document 21 Filed 02/27/20 Page 59 of 64


          Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
          From: Ryan Alexander <ryan@ryanalexander.us>
          Date: 2/19/20, 11:51 AM
          To: "Jared G. Christensen" <jchristensen@bremerwhyte.com>, "Deleela M. Ivey Weinerman"
          <dweinerman@bremerwhyte.com>
          CC: Jennifer Lee <jennifer@ryanalexander.us>


          Hi Jared,

          Since your defense to the amended motion to compel was an insufficient meet and confer telephonic
          conference, please advise of a time in the next 5 days that you can take my call to go over each issue
          from the motion for another meet and confer.

          Ryan




1 of 14                                                                                                       2/27/20, 6:21 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 60 of 64




                  EXHIBIT 9
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 61 of 64


         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: Ryan Alexander <ryan@ryanalexander.us>
         Date: 2/21/20, 11:42 AM
         To: "Jared G. Christensen" <jchristensen@bremerwhyte.com>, "Deleela M. Ivey Weinerman"
         <dweinerman@bremerwhyte.com>
         CC: Jennifer Lee <jennifer@ryanalexander.us>

         Jared,

         Please provide some times to meet and confer.

         Ryan

         On 2/19/20 11:51 AM, Ryan Alexander wrote:

          Hi Jared,

          Since your defense to the amended motion to compel was an insufficient meet and confer
          telephonic conference, please advise of a time in the next 5 days that you can take my call
          to go over each issue from the motion for another meet and confer.

          Ryan

         --
         ___________
         Ryan Alexander, Chtd.
         3017 West Charleston Boulevard, Suite 58
         Las Vegas, NV 89102
         Phone: (702) 868-3311
         Fax: (702) 822-1133




1 of 1                                                                                           2/27/20, 6:21 PM
Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 62 of 64




                  EXHIBIT 10
Re: Juan Martinez v. JRIC
                     Case (BWBO  File No. 1156.963)
                            2:19-cv-01646-RFB-NJK     Document 21 Filed 02/27/20 Page 63 of 64


         Subject: Re: Juan Martinez v. JRIC (BWBO File No. 1156.963)
         From: Ryan Alexander <ryan@ryanalexander.us>
         Date: 2/24/20, 3:54 PM
         To: "Deleela M. Ivey Weinerman" <dweinerman@bremerwhyte.com>
         CC: Jennifer Lee <jennifer@ryanalexander.us>, "Jared G. Christensen"
         <jchristensen@bremerwhyte.com>, Alexis Robinson <arobinson@bremerwhyte.com>


         Thank you Deleela,

         I will call your office at 3pm on Thursday, February 27, 2020 to discuss the discovery
         requests identified in the Amended Motion to Compel.

         Ryan

         On 2/24/20 3:46 PM, Deleela M. Ivey Weinerman wrote:

           Deleela M. Ivey Weinerman
           Bremer Whyte Brown & O'Meara, LLP | Las Vegas, NV
           t: 702.258.6665
           f: 702.258.6662

         --
         ___________
         Ryan Alexander, Chtd.
         3017 West Charleston Boulevard, Suite 58
         Las Vegas, NV 89102
         Phone: (702) 868-3311
         Fax: (702) 822-1133




1 of 1                                                                                            2/27/20, 6:22 PM
                                                                          Case 2:19-cv-01646-RFB-NJK Document 21 Filed 02/27/20 Page 64 of 64



                                                                                                           CERTIFICATE OF SERVICE
                                                                    1
                                                                    2          On this 27th day of February 2020, I served the following document, AMENDED

                                                                    3   MOTION TO COMPEL DISCOVERY RESPONSES. I served the above-named document by
                                                                    4
                                                                        CM/ECF to:
                                                                    5
                                                                               Lucian J. Greco, Jr., Esq.
                                                                    6          Jared G. Christensen, Esq.
                                                                    7          Deleela Weinerman, Esq.
                                                                               BREMER WHYTE BROWN & O’MEARA LLP
3017 WEST CHARLESTON BOULEVARD SUITE 58, LAS VEGAS, NEVADA 89102




                                                                    8          1160 N. Town Center Drive, Suite 250
                                                                               Las Vegas, NV 89144
                                                                    9          lgreco@bremerwhyte.com
                                                                   10          jchristensen@bremerwhyte.com

                                                                   11   I declare under penalty of perjury that the foregoing is true and correct.
                     RYAN ALEXANDER, CHTD.




                                                                   12
                                                                                       Dated February 27, 2020.
                                                                   13
                                                                   14                                                         __________________________
                                                                                                                              RYAN ALEXANDER
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28



                                                                                                                     27
